USDC IN/ND case 1:19-cv-00157-TLS-SLC document 1 filed 04/09/19 page 1 of 8


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA


TRUSTEES OF PLUMBERS & STEAMFITTERS
LOCAL 166 HEALTH AND WELFARE FUND,
PLUMBERS & STEAMFITTERS LOCAL 166
PENSION FUND,PLUMBERS & STEAMFIT1ERS
LOCAL 166 PROFIT SHARING ANNUITY PLAN,
JOINT APPRENTICESHIP TRAINING COMMITTEE
TRUST FUND,and ISPTA/MCAI DRUG
PROGRAM FUND,

            Plaintiffs,                      Case No.
                                             Hon.
-vs-


BMG MECHANICAL CORP. and
SHERMON GAYHEART,Individually

            Defendants.

MATTHEW I. HENZI
Sullivan, Ward, Asher & Patton, P.C.
Attorneys for Plaintiffs
1000 Maccabees Center
25800 Northwestern Highway
Southfield MI 48075-8412
248.746.0700
mhenzi@swappc.com

                                COMPLAINT

       NOW COME the above-named Plaintiffs, by and through their attorneys,

SULLIVAN, WARD, ASHER & PATTON, P.C., and for their Complaint
USDC IN/ND case 1:19-cv-00157-TLS-SLC document 1 filed 04/09/19 page 2 of 8


against Defendants BMG MECHANICAL CORP. and SHERMON GAYHEART,

state as follows:

      1.     Plaintiffs are the Trustees of the PLUMBERS & STEAMFITTERS

LOCAL      166      HEALTH     AND      WELFARE        FUND, PLUMBERS           &

STEAMFITTERS         LOCAL       166    PENSION       FUND,      PLUMBERS       &

STEAMFITTERS LOCAL 166 PROFIT SHARING ANNUITY PLAN, JOINT

APPRENTICESHIP          TRAINING       COMMITTEE          TRUST      FUND,     and

ISPTA/MCAI DRUG PROGRAM FUND (hereinafter referred to as "FUNDS").

The Funds are Trust Funds established and administered pursuant to Section 302 of

the Labor Management Relations Act (hereinafter referred to as "LMRA"), 29

USC §186; and the Employee Retirement Income Security Act of 1974(hereinafter

referred to as "ERISA"), 29 USC §1001 et sec ., with business being conducted in

the City ofFort Wayne, County of Allen, Indiana.

      2.     Plaintiff Trustees have for all purposes herein been and have acted as

the designated representatives for the collection and disbursement of contributions

to the Industry Fund and assessments for and on behalf of the Union, including

assessments owed to the E&S Assessment Fund, Building Fund, and ISPTA Fund.

      3.     Defendant BMG MECHANICAL CORP. is an Indiana corporation

with its principal offices in Avilla, Indiana (hereinafter "BMG").




                                         2
USDC IN/ND case 1:19-cv-00157-TLS-SLC document 1 filed 04/09/19 page 3 of 8


      4.    Defendant     SHERMON         GAYHEART (hereinafter         "Individual

Defendant")is an individual who is the controlling principal and/or officer/director

of BMG MECHANICAL CORP. The Individual Defendant is responsible for

running the operations of BMG MECHANICAL and is responsible for all its

decisions pertaining to the payment of contributions to the FUNDS, including

decisions whether to pay contributions.

      5.     The Individual Defendant is an employer or agent of an employer

engaged in commerce and in an industry or activity affecting commerce as defined

in §501(1) and (3)ofthe LMRA,29 USC §142(1) and (3), and within the meaning

of §301(A) of the LMRA,29 USC §185(A), or the agents acting in the interest of

such an employer as defined in §501(3) of the LMRA, 29 USC §142(3). The

Individual Defendant is an employer within the meaning of §3(5) of ERISA, 29

USC §1002(5), and are thus obligated to make contributions to a multi-employer

Plan within the meaning of29 USC §1145.

      6.     The Plaintiffs administer the FUNDS pursuant to the teiiiis and

provisions of their respective Agreements and Declarations of Trust. The FUNDS

have been established pursuant to a Collective Bargaining Agreement heretofore

entered into between the Union and certain Employers and Employer Associations,

whose members employ members of the Union, and are required to be maintained




                                          3
USDC IN/ND case 1:19-cv-00157-TLS-SLC document 1 filed 04/09/19 page 4 of 8


and administered in accordance with the provisions of the LIVIRA, ERISA and

other applicable state and federal laws.

       7.    At all times relevant hereto, Defendant BMG was signatory and/or

bound to a Collective Bargaining Agreement with the Union.

       8.    The FUNDS are third-party beneficiaries of the Collective Bargaining

Agreement.

       9.    Pursuant to the tern's and provisions of the Collective Bargaining

Agreement between BMG and the Union, BMG agreed to pay, in addition to

wages, employee fringe benefit contributions to the FUNDS for each employee

employed by BMG,and covered by the Agreement.

       10.   Pursuant to the terms and provisions of the Collective Bargaining

Agreement between BMG and the Union, BMG agreed to be bound to the plans

and trust documents ofthe FUNDS as if set forth therein.

       11.   That pursuant to the provisions of the plans and trust documents for

the FUNDS, contributions become vested plan assets on the date in which they are

due.

       12.   That pursuant to the Collective Bargaining Agreement, Defendant

BMG is required to make fringe benefit contribution payments to be remitted with

the standard contribution form no later than the 15th day of the month following

the month in which the hours were worked.


                                           4
USDC IN/ND case 1:19-cv-00157-TLS-SLC document 1 filed 04/09/19 page 5 of 8


      13.    That pursuant to the Collective Bargaining Agreement, when such

submission of payments and contributions are not timely made, the signatory

employer is charged with liquidated damages and the costs of collection and

attorney fees.

      14.    That pursuant to the Collective Bargaining Agreement and in

accordance with the Agreement and Declaration of Trust for each of the FUNDS,

the Trustees acting thereunder are authorized and empowered to examine and copy

the payroll records and books of a signatory employer to pat nit such Trustees to

determine whether such an employer is making full payments as required under the

Collective Bargaining Agreement.

      15.    That Plaintiffs are entitled as a matter of law to enforce collection of

such delinquent fringe benefits pursuant to 29 USC §1132(g)(2) and Section 1145.

      16.    This court has jurisdiction pursuant to Section 301 of the LMRA,29

USC §185, this being an action arising out of a Collective Bargaining Agreement

between the labor organization and an employer. Jurisdiction and venue are also

proper pursuant to 29 USC §1132(e).

  COUNT I — BREACH OF COLLECTIVE BARGAINING AGREEMENT

                               AND 29 USC 0145

       17.   Plaintiff hereby incorporates and adopts by reference paragraphs 1

through 16 above as though fully set forth herein.


                                         5
USDC IN/ND case 1:19-cv-00157-TLS-SLC document 1 filed 04/09/19 page 6 of 8


      18.    That notwithstanding its contractual obligations, Defendant BMG has

failed and refused to pay its obligations, therefore violating the Collective

Bargaining Agreement and various provisions of ERISA, including but not limited

to 29 USC §1145.

      19.   Plaintiff is without adequate remedy at law and the FUNDS will

suffer immediate, continuing and irreparable injury, loss and damage unless

Defendant BMG is ordered to specifically perfoiin all obligations on Defendant's

part required to be performed under the Collective Bargaining Agreements and is

restrained from continuing to refuse to perform as thereunder required.

      WHEREFORE, Plaintiff requests that this Honorable Court grant the

following relief:

      A.     Order an injunction against Defendants restraining them from
             continuing violations of the Collective Bargaining Agreement as set
             forth above;

      B.     Enter a Judgment in favor of Plaintiff against Defendants BMG and
             SHERMON GAYHEART for all unpaid fringe benefit contributions,
             together with any liquidated damages thereon, accumulated interest,
             actual attorney fees, court costs, audit and other collection costs and
             such other sums as may become due to the FUNDS during the
             pendency of this action, including the mandates of 29 USC
             1132(g)(2);

      C.     Enter an Order that jurisdiction of this matter be retained pending
             compliance with the Court's Orders; and


      D.     Any such other, further, or different relief as may be just and equitable
             under the circumstances.
                                          6
USDC IN/ND case 1:19-cv-00157-TLS-SLC document 1 filed 04/09/19 page 7 of 8


                                        COUNT II

      BREACH OF FIDUCIARY DUTIES - SHERMON GAYHEART

      20.   Plaintiffs hereby incorporate and adopt by reference paragraphs 1

through 19 above as though fully set forth herein.

      21.    The INDIVIDUAL DEFENDANT is a fiduciary with respect to the

various fringe benefit plans within the meaning of ERISA, 29 USC §1002(21)(A)

in that he exercised discretionary authority or control respecting management or

disposition ofthe assets ofthe plans.

      22.    By engaging in the acts and omissions described, the INDIVIDUAL

DEFENDANT breached his fiduciary duties regarding the FUNDS within the

meaning of29 USC §1104(a)(1)(A).

      23.    The INDIVIDUAL DEFENDANT is personally liable based on

breaching his fiduciary duties pursuant to 29 USC §1109(a).

     WHEREFORE, Plaintiff requests that this Honorable Court grant the

following relief:

      A.     Order an injunction against Defendants restraining them from
             continuing violations of the Collective Bargaining Agreement as set
             forth above;

      B.     Enter a Judgment in favor of Plaintiff against Defendants BMG and
             SHERMON GAYHEART for all unpaid fringe benefit contributions,
             together with any liquidated damages thereon, accumulated interest,
             actual attorney fees, court costs, audit and other collection costs and
             such other sums as may become due to the FUNDS during the


                                         7
USDC IN/ND case 1:19-cv-00157-TLS-SLC document 1 filed 04/09/19 page 8 of 8


                pendency of this action, including the mandates of 29 USC
                1132(g)(2);

       C.       Enter an Order that jurisdiction of this matter be retained pending
                compliance with the Court's Orders; and

       D.       Any such other, further, or different relief as may be just and equitable
                under the circumstances.



                                          Respectfully submitted,

                                          SULLIVAN WARD ASHER &
                                          PATTON,P.C.

                                          s/Matthew I. Henzi
                                          MATTHEW I. HENZI
                                          Attorney for Plaintiffs
                                          1000 Maccabees Center
                                          25800 Northwestern Highway
                                          Southfield, MI 48075
                                          248.746.0700
                                          mhenzi@swappc.com
Dated: April 09,2019
W2285282.DOCX




                                             8
